35



      OFFICE OF THE ATTORNEY       GENERAL   OF TEXAS
                          AUSTIN




W.. OeO. A* Hi&t
chid kcoountant



Dear 92s:




in the mone9s
wey Fund under
the sect8stat



                                boatr and deeded tbam
                            agrewat   6hat the stats
                     2 wmld maintain a ferry boll6
                     the two points mentioned a~beve.
                    oat of the ierr boats to Qalveaten
                    000.00; ~4%,000.00 of the pur@iane
                    atr wao pald Srom the proaeedr of
     the sale of Oslvacrtoncounty spaoi~1 Road Bonds,
     8eri0a lt66, and the bd.~noe %SO,OOO w&18paid b9
     6he ismmnoe   ot Time Warrants whloh hare been
     retare "W
Es. Ueo. A.   Eight,       page .#2




        "The expre88lon *eligible obligations a8 ueed
     In this Aot shall mean obligations the pSOCt30a8ol
     which were eatuslly expended on State designated
     highways. ”

         It, therefore, follows that If the olaiPlof Calraeton
County Is to be granted, the obllgstiona from which the ferry
boat8 were purohassd, In order to be eligible under the pro-
ViEliOn Of fiOU8e Bill @%S, mUUt 00ltQlywith thie definition.
In other worb8, war8 the proaeeda of the Calveston County
Speolal Road Bonds, Series 1928, ectually expended on State
deeignated highwayr?
        Again rererrlng to seation 22,we rind that the Leglr-
leture has defined *State designated highways* as iollow8:
        "By the eXpre881On8 'highvm98', cStete High-
     waye* and *State derignated high%y8*, are meant
     roads whIoh prior to January 2, 1939, had beoome
     aparE y*tp eyetem of aesigat3t8a   State ai*-
     -98               .

         We have pointed out this definition of "State a68ig-
nated HlghweyfP and called your attention to the iaot that the
deflnltlon oontemplater roads, mM.oh we have underlined. We
again raier  to Seotlon 2 for thle further defInItioni
        *By the erpre881on *roads* or *road*, e8 used
     in this Act, is meant road, road,bea,bridges and
     cu1verte.-
        It will be ob8orYad,that none ck the foregoing detlnl-
tions, in any manner, oontemplate the Inoluslon of ferries a8
a pUrpO8e for whioh the prooeeds of bonds may be erpended and
suoh bonds be m8de 011 lb18 for @%rtloIpation under the pro-
vi81one of Rouse Bill B688.
        We direct your attention to Artiole 6812a, Verrion7.s
Civil Statutes, passed by the Forty-third Legislature, Firat
Called Seasion, whloh Aet wa8 paesed sublrequantto Atii016
dd74q, Chapter 13, Aete of the Third Called Se881On Ot the
                                                                      37



SW. 'Gee.A. Bight, page #S




Forty-86eOnd LegielattLre,as amended by Chapter 14, Act8 of
the Regular Se8eion OS the Forty-third Legislature, and which
ha8 again been amended by HOuS  Bill #MS, of the FOStp8ixth
Legislature, Regular %88ion, 1939. It will be noted that
the Legislature in enacting AStlOl6 68lga reoognlzed that the
State Highway Department wa8 without authority to acquire by
purohase or to oontraot to maintain, operate or control e
ferry. House Bill #66S we8 passed subsequent to the above
olted article and the definition8 Included In Rouse Bill #6SS
hate again omitted any referenoe to Serrfaa.
        It la, therefore, our opinion that Calve8ton County*8
elalm to participation in the money8 allocated to the Board
OS County and District Road IndObtOdne88 under FIOu86Bill #MS
8hOUia be denied.
        Trusting that the foregoing 8ati8rnctorlly an8wer8
your Inquiry, we are


                                  Very. tntly y0uSB

                             ATToRREY5ENERAL   OFTEXAS




cm-a
              APPROVEDJAN 31, 1940




                                                              COMMn-rEE